Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended to correct dependency of Claim 9, which depends on cancelled claim 3, as follows: 

9. (Currently Amended) The solid state power controller according to claim 1 

Examiner’s Statement of Reasons for Allowance
1.	Claims 1, 4-15 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended Claim 1 to further limit and distinguish over the prior art of record by including the limitations of dependent claims Claim 2-3, and cancelled Claims 2-3 and corrected claim dependency of Claims 4-5 and 9 to cancelled claims, to place the application in condition for allowance.
Claim 1, closest prior art of record Robertson et al. (US 7,656,634) discloses a solid state power controller (Figures 1-2), comprising: 
at least one solid state switching device (comprising 42, Figure 1) connected to at least one load to be supplied with power from a power feed line (comprising load connected to LOAD OUTPUT receiving VLINE, Figure 1) and configured to selectively connect the respective load to the power feed line or to disconnect the respective load from the power feed line (Figure 1); 
at least one SSPC control circuit (comprising 38, 40, Figure 1) configured to supply a control voltage to a control terminal of the solid state switching device (); and 
an output circuit (comprising 66, Column 2, lines 46-48, “Microcontroller 38 transmits power surge data to an SSPC communications interface 66 via communications line 48”) electrically connected to, and galvanically isolated from, the SSPC control circuit and/or the control terminal of the solid state switching device (66 isolated from 38, 40 via ISOLATION BARRIER, Figure 1); 
wherein the output circuit comprises an output terminal (terminal connected to 18, Figure 1) and is configured to supply at the output terminal an output signal indicative of the state of the control terminal of the solid state switching device (Column 2, lines 46-49, power surge data determines the on/off state of the solid state switching device, and indicative of the of the state of the control terminal of the solid state switching device), 
wherein the output circuit comprises a discrete input terminal connected in a galvanically isolated manner to a control terminal output of the SSPC control circuit (66 
Robertson does not specifically disclose the discrete components of 66 or the output circuit being discrete, and wherein the discrete output circuit is configured to detect an overcurrent in a circuit connected to the discrete output terminal and to limit an output current and/or interrupt supply of the discrete output signal in case an overcurrent is detected, wherein the discrete output circuit comprises a discrete output switch connected to the discrete output terminal, the discrete output switch being configured to supply the discrete output signal at the discrete output terminal when switched to a closed state (Robertson discloses in Column 4, lines 22-67 overcurrent protection provided by the control circuit not by the output circuit), in combination with other recited elements of the solid state power controller of Claim 1, therefore allowable. Claims 4-15 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 5/11/2021